DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				  Response to Applicant’s Arguments

After careful review and consideration of applicant’s arguments regarding the prior art being used.  Examiner believes the applicant’s arguments to be persuasive.  

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Safari-Shad (U.S. Patent No. 9,236,726 B2) discloses a system for providing a ground fault protection for generators.  The method includes determining the existing state of the generator and second, determining the updated alarm or trip conditions of a relay connected to the generator in view of the existing state of the generator.  This includes estimating a ratio of the magnitude of the harmonic neutral voltage to the magnitude of the harmonic terminal voltage of a generator along with calculating the residual harmonic voltage.  From this, a comparison is made between the energy of the residual voltage with a fractional energy of the harmonic neutral voltage.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a phasor calculation module for calculating positive sequence voltage and current phasors from the measurements of voltages and currents carried out at a terminal of the power transmission system;
a storage with positive sequence line impedance parameters of each section of the power transmission system; and a fault locator for obtaining the fault location based on the section with the fault, the positive sequence voltage and current phasors obtained for each terminal, and the positive sequence line impedance parameters of each section.”

Allowable Subject Matter
1.	Claims 7-27 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
 Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a phasor calculation module for calculating positive sequence voltage and current phasors from the measurements of voltages and currents carried out at a terminal of the power transmission system; a storage with positive sequence line impedance parameters of each section of the power transmission system; and a fault locator for obtaining the fault location based on the section with the fault, the positive sequence voltage and current phasors obtained for each terminal, and the positive sequence line impedance parameters of each section.”
Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “voltage and current phasors obtained for each terminal, and the positive sequence line impedance parameters of each section, wherein the fault location is obtained by calculating an inverse hyperbolic tangent of K1/K2, wherein Ki and K2 are calculated from one or more of the positive sequence voltage and current phasors of each terminal and from the positive sequence line impedance parameters of each section.”
“receiving measurements of voltages and currents carried out at one or more of the first terminal, the second terminal and the third terminal or positive sequence voltage and current phasors obtained from the measurements of voltages and currents carried out at one or more of the first terminal, the second terminal and the third terminal;
calculating positive sequence voltage and current phasors from the measurements of voltages and currents carried out at a terminal of the power transmission system;
storing positive sequence line impedance parameters of each section of the power transmission system; and obtaining a fault location in the first section, the second section or the third section based on the positive sequence voltage and current phasors obtained for each terminal and the positive sequence line impedance parameters of each section.”


	Claims 8, 10, 12, 13 are allowable due to its dependency on claim 7; claim 9 is allowable due to its dependency on claim 8; claim 11 is allowable due to its dependency on claim 10; claim 14 is allowable due to its dependency on claim 13; claim 16-18 are allowable due to its dependency on claim 15; claim 19 is allowable due to its dependency on claim 18; claims 21, 23, 25 and 26 are allowable due to its dependency on claim 20; claim 22 is allowable due to its dependency on claim 21; claim 24 is allowable due to its dependency on claim 23; claim 27 is allowable due to its dependency on claim 26.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866